Citation Nr: 1034208	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), prior to February 4, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from February 4, 2008.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1968 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO, inter alia, 
granted service connection and  assigned an initial 10 percent 
rating for PTSD, effective February 8, 2005; but denied service 
connection for bilateral hearing loss.  In August 2006, the 
Veteran filed a notice of disagreement (NOD) with the assigned 
disability rating for PTSD and for the denial of service 
connection for hearing loss.  A statement of the case (SOC) was 
issued in April 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
April 2008.

By rating decision in March 2008, the RO awarded a higher, 50 
percent rating for PTSD, effective February 4, 2008.  However, 
inasmuch as higher ratings are available for PTSD, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as to PTSD as 
now encompassing the first two matters set forth on the title 
page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In June 2010, the Veteran and his wife testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 

The Board's decision addressing the claims for higher ratings for 
PTSD is set forth below.  The claim for bilateral hearing loss is 
addressed in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  Prior to February 4, 2008, the Veteran's psychiatric symptoms 
primarily included some sleep disturbance, nightmares about once 
a month, increased thoughts of  Vietnam experiences, some degree 
of arousal, being easily angered and frustrated, and being 
motivated to work on his own so that he did not have to deal with 
authority figures; overall, these symptoms are indicative of no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress. 

3.  Since February 4, 2008, the Veteran's psychiatric symptoms 
have primarily included irritability, anger, hypervigilance, 
significant problems with sleep, nightmares, memory and 
concentration problems, intrusive thoughts and memories, feelings 
of numbing and avoidance, restricted affect, detached emotions, 
difficulties with mood, thoughts of death, anhedonia, problems 
with productivity and motivation, becoming short of breath and 
excited a couple times a week, and having a limited social 
system; overall, these symptoms are indicative of no more than 
occupational and social impairment, with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for PTSD, prior to February 4, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 
(2009).  

2.  The criteria for a rating in excess of 50 percent for PTSD, 
from February 4, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, following the Veteran's initial claim for service 
connection, in a March 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA.  The September 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the March 2005 letter-which 
meets Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board recognizes that the Veteran was not provided a notice 
letter informing him what the evidence must show to support a 
claim for a higher initial rating until May 2009, after the most 
recent readjudication of the Veteran's claim (reflected in the 
April 2008 SOC, which also set forth the criteria for higher 
ratings for psychiatric disabilities).   However, the timing of 
this notice is not shown to prejudice the Veteran.  The Board 
notes that the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence necessary to substantiate his claim for a higher initial 
rating.  In this regard, both a January 2008 Decision Review 
Officer (DRO) Conference Report, and testimony to the 
undersigned, indicates that the Veteran understood that higher 
ratings were available based on increased symptomatology, and the 
nature of such symptomatology.  He also testified about the 
current symptomatology associated with his service-connected 
PTSD.  Given the Veteran's statements, the Board finds that any 
error in notice regarding substantiating the claim for a higher 
initial rating is harmless because actual knowledge of what the 
evidence must show to substantiate the claim is shown.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records and the reports of July 2005 and February 2008 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's June 2010 Board 
hearing, the January 2008 DRO Conference Report and various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claims for higher ratings for PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of either of the matters 
herein decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The report of a July 2005 VA PTSD examination indicates that the 
Veteran reported being self-employed in the home remodeling 
business over the past ten years, and being successful in this 
work.  He reported having no psychiatric hospitalizations or 
suicide attempts, not participating in treatment for PTSD, and 
not taking any medications for anxiety, depression or sleep.  He 
reported ongoing use of alcohol, drinking about five nights a 
week and frequently drinking a six-pack.  The Veteran reported 
some sleep disturbance, with nightmares waking him up about once 
a month, and thinking about his experiences in Vietnam more often 
as of late.  He also reported some degree of arousal, having a 
short fuse in terms of anger, being easily frustrated, and being 
motivated to work on his own so that he did not have to deal with 
authority figures.

Mental status examination showed the Veteran to be alert, 
oriented to time place and person, and casually dressed.  He was 
cooperative, mood was appropriate to the content of the 
conversation, speech was clear and coherent, and thinking was 
goal-centered, with future orientation present.  Concentration 
was within normal limits, and both short-term and long-term 
memory was intact.  Judgment was fair to good, and the Veteran 
was capable of insight.  There was no report of suicidal ideation 
or self-harm, and no expression of thoughts of harm to others.  
The Veteran did not endorse auditory or visual hallucinations, 
and there was no evidence of psychosis.  The Veteran was 
diagnosed as having PTSD, mild, and was assigned a Global 
Assessment of Functioning (GAF) score of 72 for all service-
related conditions, and a GAF score of 68 for all conditions 
combined.  The VA examiner noted that the Veteran reported some 
sustained symptoms of PTSD, although he had managed fairly well, 
was self-employed, and reported that he had been stably employed 
for the past 10 years.  It was noted that the Veteran felt that 
his marriage was stable and supportive, and that he reported mild 
impairment in occupational functioning, and minimal impairment in 
social functioning.  

A January 2008 Decision Review Officer (DRO) Conference Report 
indicates that the Veteran stated that he believed that his PTSD 
symptoms had worsened, including increased anger and 
irritability, with an adverse effect on his marriage.  Also, his 
representative pointed out that the prior VA examination was 
conducted in July 2005, and requested that a more recent 
examination be conducted.  It was noted that, in light of these 
facts and assertions, a new VA examination would be scheduled. 

The report of a February 4, 2008, VA PTSD examination indicates 
that the Veteran reported that his symptoms related to PTSD had 
become more severe because of the war in Iraq.  He described 
symptoms including waking up at night disoriented and sweating 
after having dreamed of Vietnam, an exaggerated startle response 
to loud noises, not liking to have people behind him, and not 
trusting others.  He reported being self-employed, but not 
currently working very much due to the weather, and primarily 
being supported by his wife's income.  He also reported that he 
enjoyed fishing, hunting and woodworking, and using alcohol to 
sleep at night, drinking six to 12 beers each day.  

Mental status examination revealed that the Veteran was dressed 
in clean, casual clothing, and that grooming was within normal 
limits.  His mood was euthymic, thought content was logical and 
linear, and he answered questions easily.  He denied suicidal and 
homicidal ideation, as well as any signs of psychosis.  He did 
not appear to suffer from gross cognitive deficits, and had no 
difficulty communicating with the examiner.  The examiner noted 
that the Veteran's PTSD assessment was somewhat complicated by 
his moderate to heavy alcohol use, and that the Veteran met the 
criteria for PTSD, chronic, moderate.

The examiner noted that the Veteran described symptoms of 
arousal, having a short temper, and difficulty getting over being 
angry, giving an example of when he became easily upset by his 
thirteen-year-old grandson for not wanting to spend time with 
him.  He reported problems with memory and concentration, not 
liking to be in crowds, and waking up at least two times each 
night.  He described symptoms of intrusive thoughts and memories, 
dreaming of Vietnam multiple times a week, and having nightmares 
at least twice a month.  The Veteran also described feelings of 
numbing and avoidance, avoiding war movies, news of Iraq and 
other events that reminded him of Vietnam, and using alcohol and 
marijuana to numb Vietnam memories.  He further described a 
restricted affect, detached demotions and difficulties with mood, 
which appeared to be seasonal, being depressed frequently that 
time of year, but having his mood improved when the weather was 
better.  It was noted that the Veteran met the DSM-IV criteria 
for major depressive disorder, recurrent, more likely than not 
secondary to PTSD, but that the Veteran reported no history of 
antidepressant medication.  The Veteran described having thoughts 
of death, particularly when the weather was bad, and problems 
with anhedonia, productivity and motivation. 

The diagnoses were chronic, moderate PTSD, recurrent, moderate 
major depressive disorder, and polysubstance abuse, and the 
examiner assigned a GAF score of 55.  The examiner commented 
that, since the war in Iraq had begun and continued, the 
Veteran's PTSD symptoms had become more frequent and severe, with 
reported problems including irritability, anger, hypervigilance 
and significant problems with sleep.  The examiner commented that 
it was likely that the Veteran's work functioning was impacted by 
his PTSD and depression.  It was noted that he also had problems 
with motivation and productivity, which kept him from working 
more.  It was also noted that Veteran described a very limited 
social system, having four to five friends whom he saw primarily 
when he was hunting or fishing, and that he had no regular social 
outlets and did not describe any significant source of social 
support.

During the June 2010 Board hearing, the Veteran testified that he 
drank about a 12-pack of beer on almost a daily basis.  He 
testified that he had issues with nightmares occurring 
approximately three or four times a month, that he had anger 
issues, and that he had a handful of friends with whom he hunted 
and fished.  He also testified that he was not currently 
employed, was self-employed remodeling carpentry until the 
economy worsened a year before, and that he chose to be self-
employed because he did not like people telling him what to do.  
When asked whether she noticed a change in the Veteran between 
2005 and 2008, the Veteran's wife answered that he was reactive 
to more things, became agitated more easily, and had a harder 
time letting things go.  His wife also testified that the Veteran 
had problems sleeping, and that he made big issues out of issues 
that were not big, that he startled easily, and that he isolated 
himself.  The Veteran also testified that he became short of 
breath and excited a couple times a week, had problems with 
crowds, and was hyper-alert and paranoid.  The Veteran further 
testified that he received no psychiatric treatment and was not 
on any medication for his condition.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Here, as noted in the introduction, the RO has already assigned 
staged ratings for the Veteran's PTSD, assigning an initial 10 
percent rating from the February 8, 2005 effective date of the 
award of service connection, and a 50 percent rating  from 
February 4, 2008.  Hence, consistent with Fenderson, the Board 
must consider the propriety of the ratings assigned at each 
stage, as well as whether any further staged rating is warranted.

The ratings for the Veteran's PTSD have been assigned pursuant to 
Diagnostic Code 9411.  However, the actual criteria for rating 
the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 10 percent rating is 
assigned when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment, with reduced reliability and productivity, due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned 
in a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; rather, 
the GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of major depressive 
disorder, and that such disorder has been noted to be medically 
related to the Veteran's PTSD.  Moreover, where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As the Veteran's 
psychiatric disorders have been noted in the medical evidence to 
be secondary to his PTSD, and as there is no indication here that 
it is possible to distinguish the symptoms of his PTSD from those 
of any other such psychiatric disorders, the Board has considered 
all of his psychiatric symptoms in evaluating his service-
connected PTSD.

A.  Prior to February 4, 2008

Considering the pertinent evidence in light of the above, the 
Board finds that the an initial rating in excess of 10 percent 
for PTSD is not warranted at any time from the February 8, 2005, 
effective date of the grant of service connection through 
February 3, 2008.

The only medical evidence related to the Veteran's PTSD prior to 
February 4, 2008, is the report of a July 2005 VA examination.  
This report reflects that the Veteran's PTSD was manifested by 
the subjective symptomatology of some sleep disturbance, with 
nightmares waking him up about once a month, increased thoughts 
about his experiences in Vietnam more often, some degree of 
arousal, having a short fuse in terms of anger, being easily 
frustrated, and being motivated to work on his own so that he did 
not have to deal with authority figures.  The VA examiner 
diagnosed the Veteran as having mild PTSD, noted that the Veteran 
managed fairly well, was self-employed and stably employed over 
the past 10 years, and indicated that the symptoms reported by 
Veteran reflected mild impairment in occupational functioning, 
and minimal impairment in social functioning.  This 
symptomatology reflects a level of occupational and social 
impairment no greater than what is contemplated in the currently 
assigned 10 percent disability rating, which contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  

At no point during the period in question is the Veteran's 
symptomatology shown to meet the criteria for a rating in excess 
of 10 percent.  While the Veteran reported increased thoughts 
about his experiences in Vietnam, some arousal and anger issues, 
being easily frustrated, and being motivated to work on his own 
so that he did not have to deal with authority figures, the 
evidence does not show the Veteran to have had intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss, or 
other symptoms that are characteristic of a 30 percent rating.  
In this regard, the Board notes that the Veteran reported being 
successfully and stably employed, no depression, anxiety, 
suspiciousness, or panic attacks were noted, and memory was noted 
to be normal.  Also, while the Veteran reported some sleep 
disturbance, with nightmares waking him up about once a month, 
such sleep disturbance is not comparable with the symptom of 
"chronic sleep impairment" as listed in the criteria for a 30 
percent disability rating.  Furthermore, even considering such 
reported sleep impairment, the Veteran's level of disability 
reflected in the evidence prior to February 4, 2008, does not 
reflect that of the criteria for a 30 percent rating; again the 
Veteran's PTSD was described as mild, with mild impairment in 
occupational functioning and minimal impairment in social 
functioning.

The Board recognizes arguments from the Veteran, advanced in an 
October 2008 written statement, indicating that his 50 percent 
rating for PTSD should be effective February 8, 2005, the date of 
service connection for PTSD.  However, as discussed above, the 
evidence simply does not reflect a disability level of PTSD that 
would warrant a rating in excess of 10 percent prior to February 
4, 2008.  

The Board further points out that no GAF assigned during this 
period-a GAF score of 72 for all service-related conditions, and 
68 for all conditions combined-provides a basis for assignment 
of a higher rating.

According to DSM-IV, GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Even considering the lower assigned GAF score of 68, the Board 
finds that such a score reflects the mild PTSD symptomatology 
consistent with the Veteran's current 10 percent rating, which 
contemplates occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

Under these circumstances, the Board finds that prior to February 
3,  2008, the Veteran's psychiatric symptomatology more nearly 
approximated the criteria for the 10 percent rather than the 30 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the 
next higher, 30 percent rating are not met, it logically follows 
that the criteria for higher ratings of 50, 70 or 100 percent 
likewise are not met.

For all the foregoing reasons, the Board finds that, for the 
period prior to February 4, 2008, there is no basis for staged 
rating of the Veteran's PTSD, pursuant to Fenderson, and the 
claim for a rating greater than 10 percent for PTSD for this 
period must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. From February 4, 2008

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a rating in excess of 50 
percent for PTSD is not warranted at any time since February 4, 
2008.

The only medical evidence pertinent to evaluation of the 
Veteran's PTSD during the period in question is the report of a 
February 4, 2008, VA examination.  This evidence reflects that 
the Veteran's PTSD has been manifested by irritability, anger, 
hypervigilance, significant problems with sleep, nightmares, 
having a short temper, and difficulty getting over being angry, 
problems with memory and concentration, not liking to be in 
crowds, intrusive thoughts and memories, feelings of numbing and 
avoidance, having a restricted affect, detached emotions, 
difficulties with mood, thoughts of death (particularly when the 
weather was bad), anhedonia, problems with productivity and 
motivation, and having a limited social system.

The Board finds that the described symptomatology reflects a 
level of occupational and social impairment no greater than what 
is contemplated in the currently assigned 50 percent disability 
rating, which contemplates occupational and social impairment, 
with reduced reliability and productivity, due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

At no point during the period in question has the Veteran's 
overall psychiatric symptomatology met the criteria for a rating 
in excess of 50 percent.  As noted above, the next higher, 70 
percent rating requires symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

In this regard, the Board notes that the Veteran's thought 
content and speech have been noted to be normal, he has 
consistently been oriented, and his hygiene and grooming have 
been normal.  While the Veteran has indicated some thoughts of 
death, suicidal ideation has consistently been denied, and there 
has been no evidence of any obsessional rituals.  Also, while the 
Veteran has reported problems with anger and irritability, giving 
the example of becoming easily upset by his thirteen-year-old 
grandson for not wanting to spend time with him, there is no 
indication of anger or impaired impulse control to the degree of 
unprovoked irritability with periods of violence.   Furthermore, 
while the Veteran has reported becoming short of breath and 
excited a couple times a week, there is no indication of near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively.

The Board notes the testimony of the Veteran and his wife, during 
the June 2010 Board hearing, that the Veteran has nightmares, 
anger issues and only a handful of friends with whom he hunted 
and fished, and that he works for himself because he did not like 
to be told what to do, becomes easily agitated, has trouble 
sleeping, is hyper-alert, has trouble with crowds, becomes short 
of breath and excited a couple times a week, and is isolated.  
The Board also notes that the February 4, 2008, VA examiner 
commented that it was likely that the Veteran's work functioning 
was impacted by his PTSD and depression, that he had problems 
with motivation and productivity, which kept him from working 
more, and that Veteran described a very limited social system, 
having four to five friends whom he saw primarily when he was 
hunting or fishing, with no regular social outlets or any 
significant source of social support.  However, the Board finds 
that such occupational and social impairment described by the 
Veteran, his wife and the February 4, 2008, VA examiner is 
contemplated in the criteria for a 50 percent rating, which 
include occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
disturbances of motivation and mood, panic attacks more 
frequently than once a week, and difficulty in establishing and 
maintaining effective work and social relationships.

The Board further finds that the assigned GAF score of 55 on the 
February 4, 2008 examination provides no basis for assignment of 
a higher rating.

According to DSM-IV, GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The Board thus finds the 
symptomatology reflected by a GAF score of 55 to be contemplated 
in the criteria for a 50 percent rating, which include flattened 
affect, circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more frequently than once a week, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Based on the foregoing, the Board finds since February 4, 2008, 
the Veteran's psychiatric symptomatology has more nearly 
approximated the criteria for the 50 percent rather than the 70 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the 
next higher, 70 percent rating have are not met, it logically 
follows that the criteria for higher rating of 100 percent 
likewise are not met.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's PTSD, pursuant to 
Fenderson, at any point from February 4, 2008, and that the claim 
for a rating greater than 50 percent for PTSD from this date must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for PTSD, prior to 
February 4, 2008, is denied.

A rating in excess of 50 percent for PTSD, from February 4, 2008, 
is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

In this case, the record, including July 2005 and September 2007 
VA examinations, indicates that the Veteran has a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 
(2009).

Additionally, the Veteran asserts that his hearing loss is 
related to in-service noise exposure, including a tank explosion 
in May 1969, which caused him to have a perforated ear drum, and 
after which his hearing was worse.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.303(a).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be accepted if 
consistent with the circumstances, conditions, and hardships of 
such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's DD Form 214 (separation document) indicates that he 
served in combat, and the Board finds that noise exposure from an 
explosion is consistent with the circumstances, conditions, and 
hardships of combat service.  Furthermore, the Veteran's service 
treatment records indicate that, in May and June 1969, the 
Veteran was treated for a perforated ear drum. 

The Veteran was afforded VA audiological evaluations in July 2005 
and September 2007.  The report of the July 2005 evaluation 
indicates that the audiologist did not review the claims file, 
and reflects comment that an opinion as whether the Veteran's 
hearing loss is related to service could not be made without 
resort to speculation.  The September 2007 audiologist opined 
that the Veteran's hearing loss was not the result of in-service 
acoustic trauma, but, at the same time, recognized the Veteran's 
in-service treatment for a right ear drum perforation, and 
indicated that in-service acoustic trauma had resulted in a 
current tinnitus disability.  The audiologist's rationale for 
such opinion was that no hearing loss was noted at separation 
from service.  However, the September 2007 report contains no 
explanation as to why a current hearing loss disability was not 
related to in-service acoustic trauma, while a current tinnitus 
disability was, or why the Veteran's in-service injury, which 
caused a right ear drum perforation, would not be medically 
related to a current hearing loss disability.  

As the competent evidence currently of record is inadequate to 
decide the claim for service connection for hearing loss, the 
Board finds that examination and opinion by an VA ear, nose and 
throat (ENT) physician-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate ENT physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to any scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original claim 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the remaining claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the remaining 
claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
responsible time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA ENT 
examination, by an appropriate physician, at 
a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

Then, if any hearing loss disability is 
diagnosed, also with respect to each ear, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include in-service 
noise exposure.  The examiner should 
specifically discuss the Veteran's in-service 
treatment for perforation of the right ear 
drum in May and June 1969.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled testing and/or examination, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date and 
time of the appointment(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the remaining claim on appeal in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


